J-A17004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: N.M.W.-S., A       :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: K.S., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 587 EDA 2020

             Appeal from the Decree Entered January 24, 2020
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-AP-0000030-2018

 IN THE INTEREST OF: N.N.W.-S., A       :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: K.S., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 588 EDA 2020

             Appeal from the Decree Entered January 24, 2020
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-AP-0000031-2018


BEFORE: BOWES, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                      Filed: September 10, 2020

     K.S. (“Mother”) appeals from the January 24, 2020 decrees granting the

petitions filed by the Philadelphia Department of Human Services (“DHS”) to
J-A17004-20


involuntarily terminate Mother’s parental rights to her son, N.M.W.-S., and

daughter, N.N.W.-S.1 We affirm.2

        N.M.W.-S. and N.N.W.-S. were born in April 2009 and May 2011,

respectively. The children came into DHS’s care and custody in early 2016

after Mother was discovered unconscious in the snow with the children

present. N.T., 1/24/20, at 12-13. Since their original placement, N.M.W.-S.

and N.N.W.-S. have remained together in what is now the pre-adoptive

kinship foster home with their maternal cousin. Id. at 18.

        The juvenile court adjudicated the children dependent in February 2016.

DHS, with the assistance of the Community Umbrella Agency ("CUA”),

developed single case plan objectives for Mother, but Mother’s persistent

substance abuse marred her progress over the ensuing two years.

        On January 11, 2018, DHS filed a petition for the involuntary termination

of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8),

and (b).     After multiple continuances, the trial court held an evidentiary

hearing on January 24, 2020. Mother was represented by counsel and the

children were represented by a guardian ad litem as well as legal counsel, who



____________________________________________


1 By separate orders, the trial court continued the matter to allow J.W., the
father of N.M.W.-S. and N.N.W.-S., to relinquish his parental rights to both
children. He did not participate in this appeal.

2   This Court consolidated the appeals for disposition.



                                           -2-
J-A17004-20


is identified in the certified record as the child advocate.3 At the hearing, DHS

presented the testimony of Lashawn Richardson and Lakeisha Watkins, the

CUA case manager and the family support case worker, respectively.

Children’s legal counsel presented the testimony of Roya Paller, the social

worker who assessed the children’s understanding of the adoption, their

attachment to the kinship foster parent, and their desire to be adopted.

Mother did not testify or offer any evidence on her behalf.

       On January 24, 2020, the trial court involuntarily terminated the

parental rights of Mother pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8),

and (b). Mother filed timely notices of appeal, along with concise statements

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).


       She presents the following issues for our review:

       1. Whether the [juvenile court] erred in [t]erminating [Mother]’s
       [p]arental [r]ights under 23 [Pa.C.S. §] 2511(a)(1), the evidence
       having been insufficient to establish Mother had evidenced a
       settled purpose of relinquishing parental claim, or having refused
       or failed to perform parental duties[?]

       2. Whether the evidence was sufficient to establish that [Mother]
       had refused or failed to perform parental duties, caused [N.M.W.-
       S. and N.N.W.-S.] to be without essential parental care, that
       conditions having led to placement continued to exist, or finally
       that any of the above could not have been remedied[?]


____________________________________________


3 While neither the guardian ad litem nor legal counsel filed a brief in this
Court, both supported the termination of Mother’s parental rights as serving
the children’s best interest and legal interest, respectively. N.T., 1/24/20, at
42-43.



                                           -3-
J-A17004-20


       3.   Whether the [e]vidence was sufficient to establish that
       [t]erminating of [p]arental [r]ights would best serve the [n]eeds
       and [w]elfare of [N.M.W.-S. and N.N.W.-S.] under 23 Pa.C.S. [§]
       2511(b)[?]

Mother’s brief at 5.4

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
       2012). “If the factual findings are supported, appellate courts
       review to determine if the trial court made an error of law or
       abused its discretion.” Id. “[A] decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
       trial court’s decision, however, should not be reversed merely
       because the record would support a different result. Id. at 827.
       We have previously emphasized our deference to trial courts that
       often have first-hand observations of the parties spanning
       multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
       2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.

& J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).               “[I]f

____________________________________________


4 We interpret Mother’s second issue as challenging the statutory grounds
outlined in § 2511(a)(2). To the extent that the issue could be read to also
challenge subsections (a)(5) and (a)(8), those claims are waived because
Mother failed to include any discussion of these subsections in her brief. See
In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010) (“[W]here an appellate brief
fails to provide any discussion of a claim with citation to relevant authority or
fails to develop the issue in any other meaningful fashion capable of review,
that claim is waived.”).


                                           -4-
J-A17004-20



competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.” In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under [§] 2511, the court must
      engage in a bifurcated process prior to terminating parental rights.
      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [§] 2511(a).           Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [§] 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the
      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). We need only

agree with the trial court as to any one subsection of § 2511(a), as well as


                                      -5-
J-A17004-20



§ 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).

Here, we review the court’s determination pursuant to § 2511(a)(2) and (b),

which provide as follows:

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

           ....

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

           ....

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

     With regard to termination of parental rights pursuant to § 2511(a)(2),

we have indicated:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to

                                     -6-
J-A17004-20


      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). Furthermore,

“Parents are required to make diligent efforts towards the reasonably prompt

assumption of full parental responsibilities. . . . [A] parent’s vow to cooperate,

after a long period of uncooperativeness regarding the necessity or availability

of services, may properly be rejected as untimely or disingenuous.” In re

A.L.D., supra at 340 (internal quotation marks and citations omitted).

      The crux of Mother’s argument is that the trial court focused upon her

substance abuse problems in discussing her parenting incapacity. Mother’s

brief at 14. Mother notes that, despite those issues, she completed parenting

classes and her visits with her children are described as mostly positive. Id.

Further, Mother posits that there is little advantage to termination of her

parental rights as N.M.W.-S. and N.N.W.-S. love her and her substance abuse

problems may simply require more time to resolve. Id. at 14-15. Accordingly,

she asserts that DHS did not satisfy its burden of proof.




                                      -7-
J-A17004-20



      In finding that DHS presented clear and convincing evidence of the

statutory grounds for terminating Mother’s parental rights pursuant to

§ 2511(a)(2), the trial court stated:

                Applying [M.E.P.] and the elements set forth under
      2511(a)(2) to the instant case, DHS met its burden of
      demonstrating that termination was proper.          The evidence
      established that “incapacity” and “refusal” under 2511(a)(2)
      existed given that Mother failed to demonstrate a concrete desire
      or ability to care for [N.M.W.-S. and N.N.W.-S.]. Mother failed to
      cooperate with the services provided by CUA, including drug and
      alcohol treatment, mental health treatment, and visitation. The
      testimony demonstrated that, because of Mother’s history of
      substance abuse, drug and alcohol treatment would be essential
      for Mother to engage in before reunification could occur.
      Moreover, the evidence established that “neglect” existed given
      that Mother failed to visit with [N.M.W.-S. and N.N.W.-S.] for at
      least four months after the concerning incidents described by both
      Ms. Richardson and Ms. Watkins. This [c]ourt found that Mother’s
      failure to comply with CUA and consistently visit [N.M.W.-S. and
      N.N.W.-S.] has left [N.M.W.-S. and N.N.W.-S.] without essential
      parental care, and the cause of such neglect, refusal, and
      continued incapacity will not be remedied by Mother. Based on
      the foregoing, the [c]ourt found that competent evidence existed
      to justify the termination of Mother’s parental rights pursuant to
      [§] 2511(a)(2).

Trial Court Opinion, 3/16/20, at 9-10.

      Our review of the certified record supports the trial court’s finding of

grounds for termination under § 2511(a)(2). The record reveals that, due to

Mother’s abuse of PCP (“Phencyclidine”), she failed to complete the SCP

objectives, including random drug screens, mental health treatment, drug and

alcohol treatment, and visitation. N.T., 1/24/20, at 13. Ms. Richardson, the

CUA case manager, testified that Mother had not completed any of her single

case plan objectives, other than visitation. Id. at 15. While Mother previously


                                        -8-
J-A17004-20



submitted to drug screens, in the year that Ms. Richardson has been involved

in the case, Mother had not attended any drug screens, nor had she engaged

in any drug and alcohol treatment. Id. at 14-15. Likewise, although Mother

attended a parenting course, she did not complete any services through

Achieving Reunification Center (“ARC”), as the agency requested. Id.

     As it relates to the supervised visitations with N.M.W.-S. and N.N.W.-

S., Mother attended the sessions initially, but as Ms. Richardson explained,

the visitations were suspended for four month’s due to Mother’s substance

abuse and her failure to submit to the requested drug screen. Id. at 14, 15.

Ms. Richardson testified, “So, in the beginning, yes [Mother was consistent].

Then there was a stop because she was viewed on some sort of substance,

high, at the visitation. And they ended the visit and sent her for a random

[drug screen]. She still didn’t go for the random.” Id. at 14-15. As a result

of the enduring substance abuse and associated mental health issues, Ms.

Richardson did not believe that reunification was appropriate. Id. at 16-17.

     Ms. Watkins, the CUA support worker assigned to the family, also

noticed issues during the visitations. She described observing Mother “under

the influence maybe two or three times.”       Id. at 29-30.     Ms. Watkins

recounted that Mother’s behavior on these occasions upset N.M.W.-S. and

N.N.W.-S., who desired to end the visitations early. Id. at 30-33. Ms. Watkins

stated that Mother’s visitation had only recently resumed, with two visits




                                    -9-
J-A17004-20



occurring since the beginning of that month.5 Id. at 33. She also reported

an additional lapse in the visitations because Mother blocked her telephone

number. Id.

       The foregoing evidence established that (1) Mother has a repeated and

continued parenting incapacity based upon her substance abuse; (2) the

incapacity caused N.M.W.-S. and N.N.W.-S. to be without essential parental

control or subsistence necessary for their physical and mental well-being; and

(3) Mother cannot or will not remedy this situation. See In re Adoption of

M.E.P., 825 supra at 1272 (outlining the three elements of § 2511(a)(2)).

As the certified record supports the court’s determination to terminate

Mother’s parental rights pursuant to § 2511(a)(2), we do not disturb it.

       Next, we turn to whether the termination of Mother’s parental rights was

proper under § 2511(b). Our Supreme Court described the necessary review

by the trial court as follows:

       [I]f the grounds for termination under subsection (a) are met, a
       court “shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child.” 23 Pa.C.S.
       § 2511(b). The emotional needs and welfare of the child have
       been properly interpreted to include “[i]ntangibles such as love,
       comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
       (Pa.Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
       this Court held that the determination of the child’s “needs and
       welfare” requires consideration of the emotional bonds between
       the parent and child. The “utmost attention” should be paid to
       discerning the effect on the child of permanently severing the
       parental bond. In re K.M., 53 A.3d at 791. However, as
____________________________________________


5 While Mother attended two recent visits, Ms. Watkins related that Mother did
cancel one visit, requiring Ms. Watkins to take N.M.W.-S. and N.N.W.-S. to
their grandmother’s house. Id. at 33.

                                          - 10 -
J-A17004-20


     discussed below, evaluation of a child’s bonds is not always an
     easy task.

In re T.S.M., supra at 267. In addition, “In cases where there is no evidence

of any bond between the parent and child, it is reasonable to infer that no

bond exists. The extent of any bond analysis, therefore, necessarily depends

on the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753,

762-63 (Pa.Super. 2008) (citation omitted).

     When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, § 2511(b) does not require a formal bonding evaluation.”

In re Z.P., supra at 1121 (internal citations omitted). Moreover,

     While a parent’s emotional bond with his or her child is a major
     aspect of the § 2511(b) best-interest analysis, it is nonetheless
     only one of many factors to be considered by the court when
     determining what is in the best interest of the child.

           In addition to a bond examination, the trial court can
           equally emphasize the safety needs of the child, and
           should also consider the intangibles, such as the love,
           comfort, security, and stability the child might have
           with the foster parent. . . .

In re Adoption of C.D.R., supra at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011)) (cleaned up).

     In finding that N.M.W.-S.’s and N.N.W.-S.’s emotional needs and welfare

favor termination pursuant to § 2511(b), the trial court reasoned as follows:

     this [c]ourt determined that [N.M.W.-S. and N.N.W.-S.] would not
     suffer irreparable emotional harm if Mother’s parental rights were
     terminated. There was credible testimony from Ms. Richardson
     that [N.M.W.-S. and N.N.W.-S.] would not suffer any irreparable


                                    - 11 -
J-A17004-20


      harm.     The testimony demonstrated that [N.M.W.-S.’s and
      N.N.W.-S.’s] primary bond is with the foster parent and that the
      foster parent meets [N.M.W.-S.’s and N.N.W.-S.’s] daily needs.
      This [c]ourt also considered that [N.M.W.-S. and N.N.W.-S.]
      expressed concerns regarding Mother’s behavior, including
      significant anxiety attending visitation, and their desire to stay
      with their foster parent, with whom they feel safe. Additionally,
      in determining that termination would best serve the needs and
      welfare of [N.M.W.-S. and N.N.W.-S.], this [c]ourt considered that
      Mother had not been able to meet [N.M.W.-S.’s and N.N.W.-S.’s]
      emotional, physical, and developmental needs for approximately
      four years prior to the TPR hearings. For the foregoing reasons,
      this [c]ourt properly granted DHS’s petition to involuntarily
      terminate the parental rights of Mother pursuant to [§] 2511(b).

Trial Court Opinion, 3/16/20, at 12-13.

      Mother argues that DHS offered little evidence beyond the caseworker’s

statement that N.M.W.-S. and N.N.W.-S. would not suffer irreparable harm as

a result of termination. N.T., 1/24/20, at 15-16. In particular, Mother notes

that a bonding evaluation was not conducted and asserts that an evaluation

would have more fully and appropriately addressed the children’s needs. Id.

at 16. Lastly, Mother notes that N.M.W.-S. and N.N.W.-S. are stable and,

therefore, there is no detriment to her retaining her parental rights. Id. at

16.

      We discern no abuse of discretion.         First, contrary to Mother’s

protestations, a formal parent-child bonding evaluation is not required in this

case. In re Z.P., supra at 1121. Indeed, it was sufficient for the trial court

to determine the children’s needs and welfare based upon the various social

worker’s testimony concerning, inter alia, the children’s interactions with

Mother and foster mother, respectively, and their desire to be adopted. Id.



                                    - 12 -
J-A17004-20



Moreover, Ms. Richardson specifically opined that the children would not suffer

irreparable harm as a result of termination of Mother’s parental rights. See

N.T., 1/24/20, at 20-21. More importantly, as summarized infra, the certified

record supports the trial court’s finding that the developmental, physical, and

emotional needs and welfare of N.M.W.-S. and N.N.W.-S. favor terminating

Mother’s parental rights in order to facilitate their adoption by the kinship

foster parent.

      At the time of the hearing, Mother’s supervised visitation had only

recently resumed after being suspended for at least four months due to her

substance abuse.    N.T., 1/24/20, at 14-15, 33.     Tellingly, Ms. Richardson

testified that the interactions between Mother and N.M.W.-S. and N.N.W.-S.

during the supervised visitations were positive when Mother was sober but

were harmful to the children when Mother was under the influence of illicit

substances. Id.at 17-18. She stated, “when she showed up under some sort

of substance. You know, they were crying.” Id. at 18. Ms. Watkins, the CUA

family support worker, corroborated Ms. Richard’s concerns. She observed

Mother under the influence of an illicit substance during the visitations on two

or three separate incidents, and noted that Mother’s behavior upset N.M.W.-

S. and N.N.W.-S. so much that they desired to end the visits prematurely. Id.

at 29-33.

      Likewise, Roya Paller testified that while N.M.W.-S. and N.N.W.-S. love

Mother, “[t]here are sometimes behavioral concerns that make the children

nervous.    Mom acts erratic, especially sometimes during the visits.     They

                                     - 13 -
J-A17004-20



talked about how the visits . . . cause anxiety, and . . . make them nervous[.]”

Id. at 39.

      In contrast to the drug-fueled behavior that the children periodically

encountered during their supervised visitations with Mother, their interactions

with the foster mother in the pre-adoptive foster home are stable and

enriching. N.M.W.-S. and N.N.W.-S. have resided with their foster mother,

who is a cousin, since their original placement. Id. at 18. They bonded with

her and thrived under her care. Id. Ms. Richardson described the familial

relationship as, “Very bonded.    They look to her as a second mom.        They

definitely depend solely upon her. She’s very consistent with them as far as

school and, you know, homework, and taking them out, . . . I think it’s a very

bonded relationship.” Id. Ms. Richardson further confirmed that “[N.M.W.-S

and N.N.W.-S.] look to their foster parent for “love, safety and stability,” and,

as a result, want to remain where they are.” Id. at 18-19, 21.

      Similarly, Ms. Paller testified that “[b]oth children were very, very happy

in the home, very bonded and attached to [their] [f]oster [m]other. . . .” Id.

at 38.   According to Ms. Paller, N.M.W.-S. and N.N.W.-S. understood the

concept of adoption and wanted to be adopted. Id. at 38. They “fe[lt] safe”

in their foster parent’s home. Id. at 39.

      As we have often stated, although a parent may profess to love her

children, a parent’s own feelings of love and affection will not preclude

termination of parental rights. In re Z.P., supra at 1121. At the time of the

evidentiary hearing in this case, N.M.W.-S. and N.N.W.-S. had been in

                                     - 14 -
J-A17004-20



placement in foster mother’s care for approximately four years, and are

entitled to permanency and stability. A child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”      Id. at 1125.       Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have proper

parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation

omitted).

      Accordingly, for all of the foregoing reasons, the trial court did not err

or abuse its discretion in terminating Mother’s parental rights pursuant to

§ 2511(a)(2) and (b).

      Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/10/20




                                       - 15 -